[Cite as O'Neill v. Univ. of Akron, 2009-Ohio-7025.]

                                                       Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




DANIEL O’NEILL

        Plaintiff

        v.

THE UNIVERSITY OF AKRON

        Defendant

             Case No. 2006-06795

Judge Joseph T. Clark
Magistrate Anderson M. Renick

JUDGMENT ENTRY




        {¶ 1} On September 30, 2009, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2006-06795                   -2-                  JUDGMENT ENTRY

                                     _____________________________________
                                     JOSEPH T. CLARK
                                     Judge

cc:


Anne B. Strait                         James A. Vitullo
Daniel R. Forsythe                     5232 Nashua Drive
Assistant Attorneys General            Austintown, Ohio 44515-5122
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

AMR/cmd
Filed November 19, 2009
To S.C. reporter December 29, 2009